      Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 1 of 17. PageID #: 82



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA,                 )      CASE NO. 5:19-CR-00227-CAB
                                          )
       Plaintiff,                         )      JUDGE CHRISTOPHER A. BOYKO
                                          )
vs.                                       )
                                          )
DONALD R. PEYATT,                         )      DEFENDANT’S SENTENCING
                                          )      MEMORANDUM
       Defendant.                         )
                                          )
                                          )

       Now comes the Defendant, Donald R. Peyatt, by and through undersigned counsel, and

respectfully requests this Honorable Court consider the attached Memorandum in passing final

judgment.

                                                 Respectfully submitted,

       s/Robert A. Dixon                         s/Roger M. Synenberg
       ROBERT A. DIXON (0022466)                 ROGER M. SYNENBERG (0032517)
       4403 St. Clair Avenue                     CLARE C. MORAN (0081134)
       Cleveland, OH 44103                       MATTHEW A. KURZ (0097941)
       (216) 432-1992                            Synenberg & Associates, LLC
       (216) 881-3928 FAX                        55 Public Square, Suite 1331
       Dixonlaws@aol.com                         Cleveland, Ohio 44113
                                                 (216) 622-2727
                                                 (216) 622-2707 FAX
                                                 lawoffice@synenberg.com
      Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 2 of 17. PageID #: 83



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. All other parties will be served by regular US mail.

Parties may access this filing through the Court’s system.


                                                      /s/ Roger M. Synenberg
                                                      ROGER M. SYNENBERG




                                                  2
        Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 3 of 17. PageID #: 84



                                 MEMORANDUM IN SUPPORT

   I.       PRELIMINARY STATEMENT

         This Sentencing Memorandum is presented to the Court to respectfully advance the

reasons why a sentence of probation is appropriate for Mr. Peyatt in this matter.

         Mr. Peyatt understands and accepts responsibility for the seriousness of his conduct.

Given the circumstances surrounding this case, which are set forth fully below, Mr. Peyatt

respectfully submits that a sentence of probation is sufficient but not greater than necessary to

achieve the purposes of sentencing set forth in 18 U.S.C. § 3553(a).

   II.      STATEMENT OF THE CASE

         Beginning in or around January 2014, the Internal Revenue Service, Criminal

Investigation (“IRS-CI”) began conducting an investigation into Mr. Peyatt’s tax returns for the

years 2010 through 2012. As part of IRS-CI’s investigation, Mr. Peyatt was interviewed by a

Special Agent on or about April 22, 2015. During this interview, Mr. Peyatt knowingly and

willfully made a material false statement to the Special Agent.

         On May 2, 2019, Mr. Peyatt appeared before this Honorable Court for an initial

appearance, arraignment, and plea hearing. Pursuant to a plea agreement, Mr. Peyatt entered a

guilty plea to Count 1 of the information in violation of 18 U.S.C. § 1001(a)(2): False

Statements.

         Mr. Peyatt deeply regrets his conduct and takes full responsibility for his actions. Prior to

sentencing, Mr. Peyatt agrees to deliver a certified check or money order to the U.S. Attorney’s

Office in the amount of $250,000 as restitution in this matter.




                                                  3
      Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 4 of 17. PageID #: 85



          The Court’s attention is now respectfully directed to Mr. Peyatt’s personal history leading

up to the present conduct as well as the letters of support from Mr. Peyatt’s family and friends.

These letters, summarized below, are attached as Exhibits to this Memorandum.

   III.      PERSONAL HISTORY

          Donald R. Peyatt is 57 years old. He is the second oldest of four children born to Billy

Dale Peyatt and Edith Louise (Gadd) Peyatt. Mr. Peyatt’s siblings are all deceased.

          Mr. Peyatt was born in Richwood, West Virginia. His father was physically abusive to

his mother, and both of his parents were alcoholics. When Mr. Peyatt was approximately four

years old, his mother left and went to live in Cleveland, Ohio. Mr. Peyatt and his siblings lived

with their grandmother and seldom saw either parent. When he was ten years old, Mr. Peyatt’s

mother brought him and his siblings to live with her in Cleveland, Ohio. Mr. Peyatt received

very little guidance while living in an alcohol fueled, volatile household and began living on his

own at the young age of 14. He attended West Tech High School in Cleveland, Ohio and

withdrew after completing the 8th grade. Mr. Peyatt obtained his GED in 2002.

          Mr. Peyatt remained in Cleveland, Ohio until he was 29 years old when he moved to

Medina, Ohio. He married his first wife in 1980, and two children were born from the union. At

age 39, Mr. Peyatt divorced. He remarried in 1992 and was married until 1997 when his spouse’s

drug and alcohol use put an end to their relationship. Mr. Peyatt was most recently married in

2001. They remained married until 2017. One child was born from his most recent union.

          On April 4, 2002, Mr. Peyatt was sentenced by the United States District Court for the

Northern District of West Virginia (Clarksburg) to 87 months in jail with four years of

supervised release for a violation of 21 U.S.C. Section 846, 841(a)(1) and 841(b)(1)(B)(ii) –

Conspiracy to Possess with Intent to Distribute Cocaine. On September 1, 2004, Mr. Peyatt’s



                                                   4
      Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 5 of 17. PageID #: 86



sentence was amended to 46 months incarceration with four years of supervised release. On

August 24, 2005, Mr. Peyatt was released from prison and made a promise to himself to never

return.

          Upon release from prison, Mr. Peyatt worked at Allied Lift and Truck in Cleveland, Ohio

earning minimum wage. He left employment with Allied Lift and Truck to start his own

business, ESS Services. ESS Services was, and remains, a full service mechanical truck and auto

repair shop that also makes service calls to stranded vehicles 24 hours per day. Over the years,

Mr. Peyatt’s business has grown and has become very successful. As the sole owner of ESS

Services, Mr. Peyatt currently employs over thirty individuals.

          To understand how Mr. Peyatt has found himself in the present situation requires

background on how ESS Services started. Mr. Peyatt formed ESS Services in April of 2006. His

responsibilities were the operation of all sales as well as service of equipment for the company.

The financial and administrative functions of ESS Services were entirely delegated to his now

ex-wife. The operation of the business went along fairly well until approximately 2010 when Mr.

Peyatt’s independent accountant informed him that he was not receiving completed financial

statements to facilitate the preparation of year-end tax returns for the business and which were

necessary for Mr. Peyatt’s personal returns to be completed. His accountant also advised Mr.

Peyatt to hire a qualified internal bookkeeper or accountant to look after the day-to-day

operations of his business, as it was growing rapidly. Mr. Peyatt informed his wife of these

issues and was assured that she would handle them.

          Around the same time (2010), Mr. Peyatt was referred by Mrs. Peyatt to a side business

arrangement with an acquaintance of hers in which Mr. Peyatt and acquaintance would sell large




                                                 5
      Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 6 of 17. PageID #: 87



quantities of scrap steel to a scrap-steel purchaser and they would split the proceeds.

Unbeknownst to Mr. Peyatt at the time, his wife and her acquaintance were engaged in an affair.

       Because ESS Services was growing substantially and the scrap-steel business was

providing additional income, Mr. Peyatt informed Mrs. Peyatt that he believed she did not have

the experience necessary to run the growing financial operations of the business. Mrs. Peyatt

became upset when she heard this news and their relationship began to dissolve. The Peyatt’s

spousal and personal issues escalated to the point that Mrs. Peyatt would get angry with Mr.

Peyatt and lock him and other staff members out of the accounting system for weeks at a time.

Mrs. Peyatt informed Mr. Peyatt that if he were to try to hire someone else to take over her

position that she would divorce him and shut the company down.

       During this time, one of Mr. Peyatt’s employees brought to his attention that Mrs. Peyatt

was taking cash advances on her own credit cards, paying them off with funds from the company

checking account and deducting them as business expenses. In April of 2013, Mr. Peyatt’s

accountant informed him that he had received a financial statement from Mrs. Peyatt for the year

2009. This statement showed a net-income of approximately $141,000 and credit card expenses

of approximately $130,000 shown as a business expense. Mr. Peyatt addressed this situation by

informing his wife that credit card payments have to be analyzed and properly classified so that

the income amount stated on the tax return is accurate. This was never done.

       Mr. and Mrs. Peyatt’s relationship deteriorated to the point that they were no longer

speaking. Mr. Peyatt was not able to take over or re-assign the bookkeeping functions to a new

employee without his wife retaliating. It was discovered that the internal accounting software

was not in the name of ESS Services, but in his wife’s name. The software company would not

release information or passwords to anyone except her. This further complicated Mr. Peyatt’s



                                               6
      Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 7 of 17. PageID #: 88



efforts to understand the company’s financial assets and liabilities and to ensure accurate

statements and returns were filed.

        In early 2014, Mrs. Peyatt locked Mr. Peyatt and office staff out of the accounting system

again. Shortly thereafter a team of Internal Revenue Service and Drug Enforcement

Administration agents came to ESS Services and confiscated all of the business records

including receivables, payables, vendor invoices, and computers. Mr. Peyatt later learned that it

was Mrs. Peyatt that made the initial call to the Internal Revenue Service with the intention of

starting an investigation, presumably as retaliation.

        At this point, Mr. Peyatt engaged the services of an outside bookkeeping firm to take

over the functions that were being performed by Mrs. Peyatt. The software company was

contacted and proper documentation was provided so they could transfer the software from Mrs.

Peyatt’s name to ESS Services. Once the external bookkeeping firm took over the office

management functions, his wife’s employment was terminated. Prior to this, Mrs. Peyatt had

filed for divorce.

        As part of the aforementioned investigation, Mr. Peyatt was interviewed by an IRS-CI

Agent regarding his tax returns and the amount of income he had received from the scrap-steel

business. Mr. Peyatt, knee-deep in the actual business side of ESS Services, stated that he kept

5% of the income made from this side business. The government claimed Mr. Peyatt kept 31%,

35%, and 10% of the income in 2010, 2011, and 2012, respectively.

        As a result of underreporting his income during the years 2010 to 2012 due to the lack of

proper bookkeeping, Mr. Peyatt was assessed lower income tax amounts that he should have

been. Mr. Peyatt, having focused so intensely on growing his business, regrets that the

accounting suffered in turn.



                                                 7
      Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 8 of 17. PageID #: 89



       Mr. Peyatt takes full responsibility for offering a misleading statement regarding the

income he kept pertaining to the scrap-steel business. However, it is worthy of note that while

locked out of his accounting system, Mr. Peyatt met and exceeded the majority of his financial

obligations to the Internal Revenue Service:

               In the year 2011, he owed $71,639 in total taxes. These taxes are paid.

               In the year 2012, he owed $157,012 in total taxes. These taxes are paid.

               In the year 2013, Mr. Peyatt overpaid $40,795. Of this amount, $36,196 was
               applied to the taxes owed in 2014.

               In 2014, Mr. Peyatt overpaid $165,273 in taxes. Of this amount, $164,546 was
               applied to the taxes owed in 2015.

               In 2015, Mr. Peyatt overpaid $197,405 in taxes. The full amount of overpayment
               is being applied to the taxes owed in 2016.

       (PSR, ¶10-13)

       To date, Mr. Peyatt is current on his tax obligations. In fact, the Presentence Investigation

 shows a current overpayment of $197,405. (PSR, ¶66). Because Mr. Peyatt was inundated with

 the day to day operations of his business and could not access the accounting system, he made

 sure to overpay. The events outlined above are also briefly detailed in a letter from bookkeeper

 Roberta A. Winner, attached to this Memorandum as Exhibit A.

       Despite all of the challenges Mr. Peyatt has faced, he has worked tirelessly to turn his life

 around, not only to positively affect his own family, but to positively affect the lives of others

 including his thirty-plus employees.

       Those closest to Mr. Peyatt regard him as hardworking, courteous, and honest. These

feelings are evidenced by the following letters attached as Exhibits to this Memorandum:




                                                8
        Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 9 of 17. PageID #: 90



                                              LETTERS OF SUPPORT

EXHIBITS:

B-1                               Andy Cali                            Friend

B-2                               Jim Peyatt                           Son

B-3                               Tanya Colapietro                     Daughter

B-4                               Robert L. Gardner                    Business Associate & Friend

B-5                               John Didonato                        Business Associate & Friend

B-6                               Kathryn Collier                      Business Associate & Friend

      IV.      SUMMARY OF LETTERS

            Andy Cali, friend of Donald Peyatt, describes Mr. Peyatt as a “good person, a great

businessman, and an even better friend.” Mr. Cali met Mr. Peyatt approximately eight years ago

when he purchased a forklift from him. Mr. Cali began having issues with the forklift and Mr.

Peyatt arranged to pick it up and repair it, no questions asked. Mr. Cali wants this Court to know

that Mr. Peyatt “feels terrible” about the current situation and “just wants to move on and prove

what a good person he truly is.”

            Mr. Peyatt’s son Jim, describes his father as a “very hard worker.” It is not unusual for

Mr. Peyatt to work twelve to fourteen hours per day, six to seven days per week. Donald taught

his son Jim his business and Jim works for Donald as a Forklift Supervisor. Jim describes how

important Mr. Peyatt is to Jim and his siblings. Donald is very active in his grandkids’ lives. Jim

relates how Mr. Peyatt is “embarrassed” and “feels terrible about his choices.” Donald desires a

chance to prove to everyone he can do better. Jim disclosed that it would be “very hard” on the

family if Donald was away from his kids and grandkids for any period of time.




                                                     9
     Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 10 of 17. PageID #: 91



       Mr. Peyatt’s daughter, Tanya Colapietro, further echoes son Jim’s sentiments. She

describes Mr. Peyatt as a “very hard worker” and a family man who uses the time away from his

business to be with family. She also paints the picture of a man who knows he made bad choices

and wants to prove to everyone that he will do better.

       Business Associate and Friend Robert L. Gardner first met Mr. Peyatt when Mr. Gardner

was a Supplier for a company that did business with ESS Servicing. Over the years Mr. Peyatt

and Mr. Gardner became good friends, “often discussing personal issues, business challenges,

successes and failures.”

       Mr. Gardner has always admired Mr. Peyatt’s “sense of urgency” in business matters. He

notes that Mr. Peyatt always does the job right the first time, and at a fair price. Observing Mr.

Peyatt around his business revealed a man who is willing to share his expertise with his

employees and help them learn his trade. About six years ago, Mr. Gardner started his own

business and Mr. Peyatt has helped provide him with guidance. Mr. Gardner describes Mr. Peyatt

as a “courteous, fair, honest” and “hardworking” individual. He comments upon Mr. Peyatt’s

integrity and defines it as one of Mr. Peyatt’s strengths.

       John Didonato met Mr. Peyatt around six years ago when Donald performed service work

for Mr. Didonato’s company, Atlas Crane. Mr. Didonato describes Donald as an individual with

high integrity, both in business and in his personal life. Several times Mr. Didonato has called

upon ESS Services for repairs after working hours. Each time Mr. Peyatt would personally come

out and do the repairs. Mr. Didonato considers Mr. Peyatt courteous and professional.

       Kathryn Collier has known Mr. Peyatt for approximately five years. They have worked

closely together on the maintenance of her company’s equipment. She believes that Donald is

trustworthy and noted that he has always handled their business transactions with honesty and



                                                 10
     Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 11 of 17. PageID #: 92



integrity. Ms. Collier says that Mr. Peyatt has “gone out of his way to help [her] on numerous

occasions.” She concludes by adding that Mr. Peyatt is a “dependable, honest, and hardworking

man.”

        Evidenced by the letters written on his behalf, Mr. Peyatt is surrounded by a solid support

system. Donald’s family sees him as a pillar of support in their lives. Mr. Peyatt is taking

responsibility for his actions and his loved ones believe that he will continue to learn from his

mistakes and prove that he is a better individual.

   V.      LAW AND ARGUMENT

   A. Current State of Sentencing Law in the Wake of United States v. Booker and its
      Progeny

        Sentencing procedure underwent a fundamental change with the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005). Whereas the Federal Sentencing

Guidelines previously were virtually mandatory in nature, today they are “effectively advisory”

in all cases. Id., at 245. The net result is that district courts must now impose a sentence that is

“sufficient but not greater than necessary” to achieve the purposes of sentencing set forth in 18

U.S.C. § 3553(a)(2). See United States v. Foreman, 436 F.3d 638, 644 n.1 (6th Cir. 2006) (“It is

worth noting that a district court’s job is not to impose a ‘reasonable’ sentence. Rather, a district

court’s mandate is to impose a ‘sentence, sufficient, but not greater than necessary, to comply

with the purposes’ of section 3553(a)(2).”); see also United States v. Ranum, 353 F. Supp.2d

984, 987 (E.D. Wis. 2005) (“[C]ourts are free to disagree, in individual cases and in the exercise

of discretion, with the actual range proposed by the guidelines, so long as the ultimate sentence is

reasonable and carefully supported by reasons tied to the § 3553(a) factors.”).

        The Supreme Court’s directive that district courts are to impose sentences in light of all

of the sentencing criteria set forth in § 3553 was made “pellucidly clear” in its decision in Gall v.

                                                 11
     Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 12 of 17. PageID #: 93



United States, 128 S. Ct. 586 (2007). In Gall, the Court rejected both “an appellate rule that

requires ‘extraordinary’ circumstances to justify a sentence outside the Guidelines range” and

“the use of a rigid mathematical formula that uses the percentage of a departure as the standard

for determining the strength of the justifications required for a specific sentence.” Id. at 595.

Instead, the Court established the following procedure that district courts are to follow when

imposing sentence:

              [A] district court should begin all sentencing proceedings by
              correctly calculating the applicable Guidelines range. As a matter
              of administration and to secure nationwide consistency, the
              Guidelines should be the starting point and the initial benchmark.
              The Guidelines are not the only consideration, however.
              Accordingly, after giving both parties an opportunity to argue for
              whatever sentence they deem appropriate, the district judge should
              then consider all of the § 3553(a) factors to determine whether they
              support the sentence requested by a party. In so doing, he may not
              presume that the Guidelines range is reasonable. He must make an
              individualized assessment based on the facts presented. If he
              decides that an outside-Guidelines sentence is warranted, he must
              consider the extent of the deviation and ensure that the justification
              is sufficiently compelling to support the degree of the variance.
              We find it uncontroversial that a major departure should be
              supported by a more significant justification than a minor one.
              After settling on the appropriate sentence, he must adequately
              explain the chosen sentence to allow for meaningful appellate
              review and to promote the perception of fair sentencing.

Id. at 596-597 (citations and footnote omitted); see also United States v. Grossman, 513 F.3d

592, 596 (6th Cir. 2008) (“Gall shows that the sentencing process involves an exercise in

judgment, not a mathematical proof”).

       Importantly, the “sufficient but not greater than necessary” standard of § 3553 test is no

mere guideline. Rather, its sets an independent upper limit on the sentence that may be imposed

by a Court. It is often referred to as the “parsimony provision.” See, e.g., United States v.




                                               12
     Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 13 of 17. PageID #: 94



Carey, 368 F. Supp.2d 891, 895 n.4 (E.D. Wis. 2005); United States v. Brown, 356 F. Supp.2d

470, 479 (M.D. Pa. 2005).

       As an initial matter, Mr. Peyatt fully accepts responsibility for this offense. He is a non-

violent offender who is remorseful and contrite and desires the opportunity to remain in society

to continue running his business and live as a productive, law-abiding citizen. A sentence of

probation would be “sufficient but not greater than necessary” regarding the current offense

conduct.

       Application of the Statutory Sentencing Criteria

               1.     The nature and circumstances of the offense and history and
                      characteristics of the defendant. (18 U.S.C. 3553 § (a)(1))

       In Pepper v. United States, 131 S. Ct. 1229 (2011), the United States Supreme Court

endorsed the notion that post-Booker sentencing must focus as much on the offender, his

individual background, and his need for services and rehabilitation as on the offense committed.

According to the Court, “highly relevant—if not essential—to [the] selection of an appropriate

sentence is the possession of the fullest information possible concerning the defendant's life and

characteristics. Permitting sentencing courts to consider the widest possible breadth of

information about a defendant ensures that the punishment will suit not merely the offense but

the individual defendant.” Id., at 1240. (internal citations omitted) After the Guidelines were

made advisory, this conduct becomes even more important at sentencing.

       Noted above, Mr. Peyatt was previously incarcerated. Upon his release, he promised to

himself that he would turn his life around and “do the right thing.” Evidenced by his personal

history, Mr. Peyatt is unique as a former offender; he was rehabilitated and motivated by his

incarceration to lead a highly productive and law-abiding life.




                                                13
     Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 14 of 17. PageID #: 95



       Today, Mr. Peyatt employs more than thirty individuals who in-turn support their

families through employment with Mr. Peyatt and ESS Services. Mr. Peyatt’s business receives

the majority of his attention. The remaining attention is given to his family. There is no one to

assume the responsibilities of Mr. Peyatt’s business if he is incarcerated for any period of time.

The business would shut down and his employees would be jobless.

       Mr. Peyatt’s background indicates that he is in little need of further rehabilitation by

incarceration. He accepts responsibility for his conduct and has already had his life changed by a

prior term of incarceration. It is respectfully submitted that a sentence of probation best reflects

the appropriate sentence in light of Mr. Peyatt’s individual circumstances.

               2. The need for the sentence imposed to reflect the seriousness of the
                  offense, promote respect for the law, and provide just punishment; to
                  afford adequate deterrence to criminal conduct; to protect the public
                  from future crimes of the defendant; and to provide training, medical
                  care or other correctional treatment. (18 U.S.C. 3553§ (a)(2)(A)-(D))

       When applying the above-referenced factors to the case at bar, it is apparent that a

minimum sentence of probation would sufficiently achieve the sentencing goals outlined in 18

U.S.C. § 3553(a).

       The facts in this case demonstrate that Mr. Peyatt does not present a danger to the

community and it is unlikely that he will engage in any type of unlawful conduct in the future.

Mr. Peyatt wishes to continue running his business and providing employment to individuals

potentially with prior criminal records who may not be able to otherwise find work.

       Since this incident occurred, Mr. Peyatt has had the opportunity to reflect upon his

actions as well as the consequences that he would suffer should he engage in any future criminal

misconduct. It is respectfully submitted that Mr. Peyatt presents no risk for reoffending. He has

admitted his mistakes and has taken measures, such as hiring the appropriate financial



                                                14
     Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 15 of 17. PageID #: 96



professionals, to prevent this situation from presenting itself again. Accordingly, a sentence of

probation would more than adequately fulfill the principles and purposes of sentencing contained

in § 3553.

       Mr. Peyatt’s PSR discloses that he has three (3) criminal history points, corresponding to

a Criminal History Category II (PSR, ¶ 38-39), further confirming that recidivism is not a

concern with respect to Mr. Peyatt. See United States Sentencing Commission, Measuring

Recidivism: The Criminal History Computation of the Federal Sentencing Guidelines, at 28

(May 2004) (Exhibit 9 showing that recidivism rate for offenders over the age of 50 with a

Criminal      History       Category       II        is     only   13.9%          (available   at

http://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/2004/200405_Recidivism_Criminal_History.pdf) (Last accessed August 1, 2019).

       It is respectfully submitted that there is no danger that Mr. Peyatt will commit another

crime in the future. He only wishes to continue to function in society as both a business owner

and a family man. He is of no harm to his community and poses no future threat.

               3. The kinds of sentences available and Guideline range. (18 U.S.C. §
                  3553(a)(3)-(4))

       As set forth in Rita vs. United States, 551 U.S. 338, 351-52 (2007) and Gall, supra, a

district court has discretion to impose a sentence below the Guidelines range so long as it

considers the sentencing factors delineated in § 3553(a).

                   i. The applicable advisory Guidelines range.

       The total offense level for Mr. Peyatt is four (4) with a criminal history category of two

 (II). (PSR, ¶71) The applicable Guidelines calculation suggests zero (0) to six (6) months of

 imprisonment, and specifically notes that a sentence of imprisonment is not required. (Id.)

 (Emphasis added).

                                                15
     Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 16 of 17. PageID #: 97



         The Pre-Sentence Investigation Report calculated Mr. Peyatt’s offense level as follows:

          Base Offense Level                                                        6

          Specific Offense Characteristics: None.                                   0
          Victim Related Adjustment: None.                                          0
          Adjustment for Role in the Offense: None.                                 0

          Adjustment for Obstruction of Justice: None.                              0

          Adjusted Offense Level (Subtotal):                                        6

          Chapter Four Enhancement: None.                                           0

          Adjustments for Acceptance of Responsibility:                             -2

          Total Offense Level                                                        4

 (PSR, ¶18-26)

         A total offense level of four (4) falls within Zone A. A sentence of imprisonment is not

 required. A sentence of probation does not fall below the proper Guidelines range and would be

 most appropriate for Mr. Peyatt in this case.

   VI.      CONCLUSION

         For all the reasons set forth in this Memorandum, it is respectfully requested that this

Honorable Court recognize the unique circumstances at bar regarding Mr. Peyatt. Mr. Peyatt

deeply regrets his actions, accepts full responsibility for his conduct, and respectfully requests

that the Court sentence him to a term of probation.



                                                      Respectfully submitted,

         s/Robert A. Dixon                            s/Roger M. Synenberg
         ROBERT A. DIXON (0022466)                    ROGER M. SYNENBERG (0032517)
         4403 St. Clair Avenue                        CLARE C. MORAN (0081134)



                                                 16
Case: 5:19-cr-00227-CAB Doc #: 16 Filed: 08/05/19 17 of 17. PageID #: 98



 Cleveland, OH 44103                   MATTHEW A. KURZ (0097941)
 (216) 432-1992                        Synenberg & Associates, LLC
 (216) 881-3928 FAX                    55 Public Square, Suite 1331
 Dixonlaws@aol.com                     Cleveland, Ohio 44113
                                       (216) 622-2727
                                       (216) 622-2707 FAX
                                       lawoffice@synenberg.com




                                  17
